Exhibit 10.1
Each of the following officers: Leonard R. Stein-Sapir, James J. Liguori,
Kenneth L. Hignett, Barton J. Craig, Ramesh J. Gursahaney and Vincent J. Oddi
executed the form of CIC attached as Exhibit 10.1.”






MORGAN’S FOODS, INC.
CHANGE IN CONTROL SEVERANCE AGREEMENT




THIS CHANGE IN CONTROL SEVERANCE AGREEMENT (this "Agreement"), dated as of
November 6, 2008, is made and entered into by and between Morgan’s Foods, Inc.,
an Ohio corporation (the "Company"), and ___________ (the "Executive").


WITNESSETH:


WHEREAS, the Executive is a senior executive or a key employee of the Company
and has made and is expected to continue to make major contributions to the
short- and long-term profitability, growth and financial strength of the
Company;


WHEREAS, the Company recognizes that, as is the case for most publicly- held
companies, the possibility of a Change in Control (as defined below) exists;


WHEREAS, the Company desires to assure itself of both present and future
continuity of management and desires to establish certain minimum severance
benefits for certain of its senior executives and key employees, including the
Executive, applicable in the event of a Change in Control;


WHEREAS, the Company wishes to ensure that its senior executives and key
employees are not practically disabled from discharging their duties in respect
of a proposed or actual transaction involving a Change in Control; and


WHEREAS, the Company desires to provide additional inducement for the Executive
to continue to remain in the ongoing employ of the Company;


NOW, THEREFORE, in consideration of Executive’s continuation as the
_____________ of the Company and of the mutual promises contained herein, the
Company and the Executive hereby agree as follows:


SECTION 1


DEFINITIONS


1.1           In addition to terms defined elsewhere herein, the terms set forth
below have the following meanings when used in this Agreement with initial
capital letters:
 
 
-1-

--------------------------------------------------------------------------------

 


(a)           “Affiliate” means a corporation, partnership, joint venture, sole
proprietorship or other trade or business that is considered a single employer
with the Company by application of Section 414 of the Code, such that it (i) is
part of a ‘controlled group of corporations’ (within the meaning of Section
414(b) of the Code) with the Company, (ii) is ‘under common control’ (within the
meaning of Section 414(c) of the Code) with the Company, or (iii) is a member of
an ‘affiliated service group’ (within the meaning of Section 414(m) of the Code)
with the Company.


(b)           "Board" means the Board of Directors of the Company.


(c)           "Cause" means that, prior to any Separation from Service as a
result of Good Reason, the Executive shall have committed:


(i)             a criminal violation involving fraud, embezzlement or theft in
connection with his duties or in the course of his employment with the Company
or any Subsidiary;


(ii)            intentional wrongful damage to property of the Company or any
Subsidiary;


(iii)           intentional wrongful disclosure of secret processes or
confidential information of the Company or any Subsidiary; or


(iv)           willful and repeated failure to perform the duties associated
with Executive’s position, which failure has not been cured within 30 days after
the Company gives notice thereof to Executive;


and any such act shall have been demonstrably and materially harmful to the
Company.  For purposes of this Agreement, no act or failure to act on the part
of the Executive shall be deemed "intentional" if it was due primarily to an
error in judgment or negligence, but shall be deemed "intentional" only if done
or omitted to be done by the Executive not in good faith and without reasonable
belief that his action or omission was in the best interest of the
Company.  Notwithstanding the foregoing, the Executive shall not be deemed to
have been terminated for "Cause" hereunder unless and until there shall have
been delivered to the Executive a copy of a resolution duly adopted by the
affirmative vote of not less than two-thirds of the Board then in office at a
meeting of the Board called and held for such purpose, after reasonable notice
to the Executive and an opportunity for the Executive, together with his counsel
(if the Executive chooses to have counsel present at such meeting), to be heard
before the Board, finding that, in the good faith opinion of the Board, the
Executive had committed an act constituting "Cause" as herein defined and
specifying the particulars thereof in detail.  Nothing herein will limit the
right of the Executive or his beneficiaries to contest the validity or propriety
of any such determination.


(d)           "Change in Control" means the occurrence during the Term of any of
the following events:


(1)           the Board or shareholders of the Company approve a consolidation
or merger that results in the shareholders of the Company, immediately prior to
the transaction giving rise to the consolidation or merger, owning less than 50%
of the total combined voting power of all classes of equity securities entitled
to vote of the surviving entity immediately after the consummation of the
transaction giving rise to the merger or consolidation;
 
 
-2-

--------------------------------------------------------------------------------

 
 
(2)           the Board or shareholders of the Company approve the sale of
substantially all of the assets of the Company or the liquidation or dissolution
of the Company;
 
(3)           any person or other entity (other than the Company, a Subsidiary
or any employee benefit plan sponsored by the Company (including any trustee of
any such plan acting in its capacity as trustee)) purchases any common shares
(or securities convertible into common shares) pursuant to a tender or exchange
offer without the prior consent of the Board or becomes the beneficial owner of
securities of the Company representing 35% or more of the voting power of the
Company’s outstanding securities; provided, however, that any acquisition of, or
ownership of, 35% or more of the voting power of the Company’s outstanding
securities by  Leonard R. Stein-Sapir or the family of Leonard R. Stein-Sapir,
individually or as a group, including, but not limited to, the spouse of Leonard
R. Stein-Sapir and Leonard R. Stein-Sapir’s lineal descendants and their spouses
and trusts for the benefit of any of the foregoing, shall not be a Change in
Control; or
 
 (4)           during any two-year period, individuals who at the beginning of
such period constitute the entire Board cease to constitute a majority of the
Board, unless the election or the nomination for election of each new Director
is approved by a majority of the Board who were in office at the beginning of
that period) or at least two-thirds of the Directors then still in office who
were Directors at the beginning of that period.
 
(e)           “Code” means the Internal Revenue Code of 1986, as amended.


(f)           “Director” means a member of the Board.


(g)           “Disability” means that Executive becomes permanently disabled
within the meaning of, and begins actually to receive disability benefits
pursuant to, the long-term disability plan in effect for, or applicable to,
Executive immediately prior to the Change in Control


(h)           "Employee Benefits" means the perquisites, benefits and service
credit for benefits as provided under any and all employee retirement income and
welfare benefit policies, plans, programs or arrangements in which Executive is
entitled to participate, including without limitation any stock option,
performance share, performance unit, stock purchase, stock appreciation,
savings, pension, supplemental executive retirement, or other retirement income
or welfare benefit, deferred compensation, incentive compensation, group or
other life, health, medical/hospital or other insurance (whether funded by
actual insurance or self-insured by the Company), disability, salary
continuation, expense reimbursement and other employee benefit policies, plans,
programs or arrangements that may now exist or any equivalent successor
policies, plans, programs or arrangements that may be adopted hereafter by the
Company or a Subsidiary.
 
 
-3-

--------------------------------------------------------------------------------

 


(i)           "Exchange Act" means the Securities Exchange Act of 1934, as
amended.


(j)           “Executive’s Annual Bonus” means the greater of Executive’s
average annual bonus over the last three completed calendar years or the last
five completed calendar years.  If Executive has not been employed by the
Company for three completed calendar years, Executive’s Annual Bonus means the
average annual bonus awarded to Executive for the completed calendar years
during his employment, or if Executive has not been employed for a complete
calendar year, Executive’s Annual Bonus means an amount equal to the incentive
compensation Executive would have been entitled to in the year the Triggering
Event occurred, calculated upon the assumption that 100% of personal and Company
targets or performance goals were achieved in that year.
 
(k)           “Executive’s Annual Salary” means the greater of Executive’s
annual base salary at the time of a Triggering Event or at the time of the
occurrence of a Change in Control.
 
(l)           “Good Reason” means the occurrence of any of the following events,
followed by notice to the Company or a Subsidiary (or any successor company), as
applicable, of the occurrence of such event within 21 days of the occurrence and
the failure of the Company or a Subsidiary (or any successor company), as
applicable, to remedy such occurrence within 30 days of such notice:


(i)             A material diminution in the Executive’s base compensation.


(ii)            A material diminution in the Executive’s authority, duties, or
responsibilities.


(iii)          A material diminution in the authority, duties, or
responsibilities of the supervisor to whom the Executive is required to report,
including the implementation of a requirement that the Executive report to a
corporate officer or employee of the Company instead of reporting directly to
the Board.


(iv)           A material diminution in the budget, if any, over which the
Executive retains authority.


(v)            A material change in the geographic location at which the
Executive must perform the services.


(vi)          Any other action or inaction that constitutes a material breach by
the Company or a Subsidiary (or any successor company), as applicable, of the
Executive’s employment agreement, if one exists between the Executive and the
Company or a Subsidiary (or any successor company).
 
 
-4-

--------------------------------------------------------------------------------

 


(m)           “Involuntary Separation from Service” shall mean a Separation from
Service due to the independent exercise by the Company or a Subsidiary (or any
successor company) of the unilateral authority to terminate the Executive’s
services, other than due to the Executive’s implicit or explicit request (except
in the case of a Separation from Service due to Good Reason), where the
Executive was willing and able to continue performing services. A Separation
from Service due to Good Reason shall be considered an Involuntary Separation
from Service.  A Separation from Service due to Company’s termination of
Executive for Cause shall not be considered an Involuntary Separation from
Service.


(n)           “Separation from Service” means the Executive’s termination from
employment with the Company and all Affiliates on account of the Executive’s
death, retirement or other such termination of employment, as determined in
accordance with Section 409A of the Code and the regulations thereunder.  The
Executive will not be deemed to have experienced a Separation from Service if
the Executive is on military leave, sick leave or other bona fide leave of
absence, to the extent such leave does not exceed a period of six months or, if
longer, such longer period of time as is protected by either statute or
contract.  The Executive will not be deemed to have experienced a Separation
from Service if the Executive provides continuing services that average more
than 20 percent of the services provided by the Executive to the Company or its
Affiliates (whether as an employee or an independent contractor) during the
immediately preceding 36-month period of services (or such shorter period of
services to the Company and its Affiliates if the Executive has provided
services to the Company or its Affiliates for less than 36 months).  If an
Executive provides services both as an employee and as an independent contractor
of the Company, the Executive must cease services in both capacities to be
treated as having experienced a Separation from Service. If the Executive ceases
providing services as an independent contractor and begins providing services as
an employee, or vice versa, the Executive will not be considered to have a
Separation from Service until the Executive has ceased providing services in
both capacities.  If the Executive provides services both as an employee of the
Company and a member of the Board, the services provided as a Director are not
taken into account in determining whether the Executive has a Separation from
Service under this Agreement unless it is aggregated with any plan in which the
Executive participates as a Director under Section 409A of the Code and the
regulations thereunder.


(o)           "Separation from Service Date" means the date upon which the
Executive experiences a Separation from Service.


(p)            “Severance Compensation” means the severance compensation
benefits to which the Executive is entitled under Section 3 of this Agreement
following the occurrence of a Triggering Event.


(q)            “Severance Continuation Benefits” means the continued health and
welfare benefits to which the Executive is entitled under Section 3 of this
Agreement following the occurrence of a Triggering Event.
 
 
-5-

--------------------------------------------------------------------------------

 


(r)           "Severance Period" means the period of time commencing upon the
date of the first occurrence of a Change in Control and continuing until the
earliest of (i) the second anniversary of the occurrence of the Change in
Control, or (ii) the Executive's death or Disability.


(s)           “Specified Employee” means an employee of the Company or a
Subsidiary who meets the requirements of Section 416(i)(1)(A)(i), (ii) or (iii)
of the Code (applied in accordance with the Treasury Regulations thereunder and
disregarding Section 416(i)(5) of the Code). The identification of Specified
Employees shall be conducted by the Company using a method (i) reasonably
designed to include all specified employees, (ii) applying an objectively
determinable standard providing no direct or indirect election by the Executive,
and (iii) resulting in no more than 200 employees being treated as Specified
Employees for any given date.  A Specified Employee determination shall take
effect four months after the Company’s identification of the employees
satisfying such requirements and shall be valid for the following twelve month
period.


(t)           "Subsidiary" means a corporation, company or other entity (i) more
than 50 percent of whose outstanding shares or securities (representing the
right to vote for the election of directors or other managing authority) are, or
(ii) which does not have outstanding shares or securities (as may be the case in
a partnership, joint venture or unincorporated association), but more than 50
percent of whose ownership interest representing the right generally to make
decisions for such other entity is, now or hereafter, owned or controlled,
directly or indirectly, by the Company.


(u)           "Term" means the period commencing as of the date hereof and
expiring as of the later of (i) the close of business on January 1, 2011, or
(ii) the expiration of the Severance Period; provided, however, that
(A) commencing on January 1, 2011 and each January 1 thereafter, the term of
this Agreement automatically will be extended for an additional year unless, not
later than September 30 of the immediately preceding year, the Company or the
Executive shall have given notice that it or the Executive, as the case may be,
does not wish to have the Term extended, and (B) if, prior to a Change in
Control, the Executive ceases for any reason to be an employee of the Company
and any Subsidiary, thereupon without further action the Term shall be deemed to
have expired and this Agreement will immediately terminate and be of no further
effect.  For purposes of this Section 1.1(u), the Executive shall not be deemed
to have ceased to be an employee of the Company and any Subsidiary by reason of
the transfer of the Executive's employment between the Company and any
Subsidiary, or among any Subsidiaries.


(v)           “Triggering Event” means that the Executive experiences an
Involuntary Separation from Service during the Severance Period, that is not the
result of the occurrence of one or more of the following events:


(i)             The Executive's death;


(ii)            The Executive’s Disability; or


(iii)           Cause.


 
-6-

--------------------------------------------------------------------------------

 
 
SECTION 2


OPERATION OF AGREEMENT


2.1           This Agreement will be effective and binding immediately upon its
execution, but, anything in this Agreement to the contrary notwithstanding, this
Agreement will not be operative unless and until a Change in Control
occurs.  Upon the occurrence of a Change in Control at any time during the Term,
without further action, this Agreement shall become immediately operative.


SECTION 3


SEVERANCE COMPENSATION AND CONTINUATION BENEFITS


3.1          After the occurrence of Triggering Event, the Executive shall be
entitled to the Severance Compensation and Severance Continuation Benefits
described hereunder, provided that the Release required and described in Section
8 has been executed and delivered to the Company by Executive and, as
applicable, such release has not been timely revoked:


 
(a)
Three times the Executive’s Annual Base Salary, plus three times the Executive’s
Annual Bonus (collectively, the “Severance Compensation”); and



 
(b)
Continued health benefits for the Executive and his family, arranged for and
provided at the Company’s expense (“Severance Continuation Benefits”) comparable
to those health benefits provided on the date upon which the Change in Control
occurred, and continuing for a period of eighteen (18) months; provided,
however, that the Company shall not be obligated to provide or pay for Severance
Continuation Benefits after the date upon which the Executive shall be eligible
to receive benefits from another employer which are substantially equivalent to
or greater than the benefits that the Executive and his family received from the
Company; provided, further, that such Severance Continuation Benefits shall be
provided by Company payment of the applicable COBRA premiums and shall be
subject to the Executive’s timely election of COBRA coverage and other
applicable COBRA rules.  The Severance Continuation Benefits shall run
concurrently with the health insurance continuation obligations otherwise
available under the COBRA rules.



3.2           If the Executive is not a Specified Employee, the Company will pay
to the Executive the Severance Compensation described in Section 3.1(a) in a
lump sum payment within 60 days after the Separation from Service Date, and the
Severance Continuation Benefits described in Section 3.1(b) will be provided
in-kind (subject to the requirements of COBRA and Section 409A of the Code).  If
the Executive is a Specified Employee on the Separation from Service Date, the
Company will pay to the Executive the Severance Compensation described in
Section 3.1(a) in a lump sum payment within 60 days after the Separation from
Service Date; provided, however, that to the extent that the Severance
Compensation described in Section 3.1(a) exceeds the lesser of (a) the
Executive’s annualized compensation for the preceding calendar year, or (b) two
times the limit on compensation set forth in Section 401(a)(17) of the Code (the
“Section 409A Severance Limit”), then payment under Section 3.1(a) shall be
temporarily reduced by such amount as is necessary to ensure that the Section
409A Severance Limit is not exceeded (the “Section 409A Severance Reduction”)
and paid in a lump sum payment within 60 days after the Separation from Service
Date.  The Section 409A Severance Reduction shall be paid to the Executive in a
lump sum payment six months following the Separation from Service Date.
 
 
-7-

--------------------------------------------------------------------------------

 


3.3           The Severance Compensation and Severance Continuation Benefits
described under this Section 3 shall be in addition to any other compensation,
remuneration or benefits to which Executive is, or becomes, entitled to receive
from the Company. An Involuntary Separation from Service that constitutes a
Triggering Event under this Agreement will not affect any rights that the
Executive may have pursuant to any agreement, policy, plan, program or
arrangement of the Company providing Employee Benefits, which rights shall be
governed by the terms thereof.  No amounts due or payable under this Agreement
will be subject to set-off or counterclaim by either party.


3.4           Without limiting the rights of the Executive at law or in equity,
if the Company fails to make any payment or provide any benefit required to be
made or provided hereunder on a timely basis, the Company will pay interest on
the amount or value thereof at an annualized rate of interest equal to the
so-called composite "prime rate" as quoted from time to time during the relevant
period in the Midwest Edition of The Wall Street Journal.  Such interest will be
payable as it accrues on demand.  Any change in such prime rate will be
effective on and as of the date of such change.


3.5           Notwithstanding any provision of this Agreement to the contrary,
the parties' respective rights and obligations under this Section 3 will survive
any termination or expiration of this Agreement or the Executive's Separation
from Service (whether or not an Involuntary Separation from Service) following a
Change in Control for any reason whatsoever.


SECTION 4


GROSS-UP PAYMENT


4.1           Notwithstanding anything in this Agreement to the contrary, in the
event that it shall be determined (as hereinafter provided) that any payment or
distribution by the Company to or for the benefit of Executive, whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement,
or otherwise pursuant to or by reason of any other agreement, policy, plan,
program or arrangement, including without limitation any grants under any
long-term incentive plan, stock option, restricted stock, stock appreciation
right or similar right, or the lapse or termination of any restriction on, or
the vesting or exercisability of, any of the foregoing (in the aggregate “Total
Payments”), would be subject, but for the application of this Section 4 to the
excise tax imposed by Section 4999 of the Code (or any successor provision
thereto) (the “Excise Tax”) by reason of being considered “contingent on a
change in ownership or control” of the Company and as being considered an
“excess parachute payment,” both within the meaning of Section 280G of the Code
(or any successor provision thereto), then:
 
 
-8-

--------------------------------------------------------------------------------

 
 
(a)           If the aggregate Parachute Value (as defined below) of the Total
Payments is 110% or less than the Safe Harbor Amount (as defined below), then
the Severance Compensation payable to Executive pursuant to Section 3 shall be
reduced to such an amount so that Total Payments will be capped to the extent
necessary so that Total Payments will not exceed the Safe Harbor Amount and no
Excise Tax will be triggered.
 
(b)           If, however, the aggregate Parachute Value of the Total Payments
exceeds 110% of the Safe Harbor Amount, then the Severance Compensation  and
Severance Continuation Benefits payable to Executive pursuant to Section 3 shall
not be reduced as provided for under Section 4.1(a), but instead, the full
amount of Severance Compensation, Severance Continuation Benefits and Total
Payments shall be paid to Executive.  Further, to the extent the Total Payments
are determined to exceed 110% of the Safe Harbor Amount and to be subject to the
Excise Tax, the Company shall pay as soon as reasonably practicable to Executive
an additional amount (a “Gross-up Payment”) to the extent necessary to place
Executive in the same after-tax position as Executive would have been in had no
such Excise Tax been imposed upon any portion of the Total Payments; provided,
however, that any Gross-up Payment shall be paid to Executive no later than the
end of Executive’s taxable year that follows the taxable year in which Executive
pays the applicable Excise Tax.
 
For purposes of this Agreement, the “Safe Harbor Amount” is the maximum
aggregate Parachute Value of the Total Payments that may be paid or distributed
to Executive without triggering the Excise Tax because such amount is less than
three times Executive’s “base amount,” within the meaning of Section 280G of the
Code.  The “Parachute Value” of the Total Payments is the aggregate present
value as of the date of the Change in Control of that portion of the Total
Payments that constitutes “parachute payments,” within the meaning of Section
280G of the Code.
 
The calculation of the Total Payments, the potential Excise Tax liability, the
Safe Harbor Amount, the Parachute Value, and the Gross-up Payment, as well as
the method in which the reduction in Severance Compensation payable to Executive
pursuant to Section 3 will be applied under Section 4.1(a), shall be conducted
and determined by a national accounting firm selected by the Company and its
determinations shall be binding upon all parties; provided, however, that if the
calculation of such national accounting firm will result in a reduction of any
of the Severance Compensation payable to Executive pursuant to Section 3, prior
to issuance of the final and binding determination, Executive shall be given a
reasonable opportunity to (i) review and comment upon all of the material,
information and documentation provided to the national accounting firm by the
Company, and (ii) offer such input as Executive may determine to be helpful to
the national accounting firm’s preliminary determination.
 
4.2           If, notwithstanding the determination of the national accounting
firm or any subsequent reduction in any of the Severance Compensation payable to
Executive pursuant to Section 3, any portion of the Total Payments are
determined by the Internal Revenue Service to result in an “excess parachute
payment” within the meaning of Section 280G of the Code that is subject to the
Excise Tax (or any similar tax or assessment), the amounts payable to Executive
by the Company shall be increased to the extent necessary to place Executive in
the same after-tax position as Executive would have been in had no such tax been
imposed on any such amount paid or payable to Executive under this Agreement.
 
 
-9-

--------------------------------------------------------------------------------

 
 
4.3           If in any future year a determination is made that the reduction
described in Section 4.1(a) was not required, then payment of such reduced
amount shall be made as soon as administratively feasible.


SECTION 5


NO MITIGATION OBLIGATION


5.1           The Company hereby acknowledges that it will be difficult and may
be impossible for the Executive to find reasonably comparable employment
following the Separation from Service Date and that the covenants contained in
Section 6 will further limit the employment opportunities for the Executive.  In
addition, the Company acknowledges that its severance pay plans applicable in
general to its salaried employees do not provide for mitigation, offset or
reduction of any severance payment received thereunder. Accordingly, the payment
of the Severance Compensation and Severance Continuation Benefits by the Company
to the Executive in accordance with the terms of this Agreement is hereby
acknowledged by the Company to be reasonable, and the Executive will not be
required to mitigate the amount of any payment provided for in this Agreement by
seeking other employment or otherwise, nor will any profits, income, earnings or
other benefits from any source whatsoever create any mitigation, offset,
reduction or any other obligation on the part of the Executive hereunder or
otherwise.


SECTION 6


COVENANTS, NON-COMPETITION, AND CONFIDENTIAL INFORMATION
 
6.1           For the first year following a Triggering Event, Executive shall
not, directly or indirectly, do or suffer any of the following:
 
(a)           Own, manage, control or participate in the ownership, management,
or control of, or be employed or engaged by or otherwise affiliated or
associated as a consultant, independent contractor or otherwise with, any other
corporation, partnership, proprietorship, firm, association or other business
entity that has material operations which are engaged in the ownership,
development or management of KFC or Taco Bell franchises; provided, however,
that the ownership of not more than one percent (1%) of any class of publicly
traded securities of any entity shall not be deemed a violation of this
covenant;
 
(b)           Without the prior written consent of the Company, on his own
behalf or on behalf of any person or entity, directly or indirectly, hire or
solicit the employment of any employee who has been employed by the Company or
its subsidiaries at any time during the six (6) months immediately preceding
such date of hiring or solicitation;
 
 
-10-

--------------------------------------------------------------------------------

 
 
(c)           Use, disclose or make accessible to any other person, firm,
partnership, corporation or any other entity any Confidential Information (as
defined below) pertaining to the business of the Company or any Affiliate except
when required to do so by a court of competent jurisdiction; provided, however,
that the foregoing restrictions shall not apply to the extent that such
information (i) is clearly obtainable in the public domain, (ii) becomes
obtainable in the public domain, except by reason of the breach by Executive of
the terms hereof, (iii) was not acquired by Executive in connection with his
employment or affiliation with the Company, (iv) was not acquired by Executive
from the Company or its representatives, or (v) is required to be disclosed by
rule of law or by order of a court or governmental body or agency.  For purposes
of this Agreement, “Confidential Information” shall mean non-public information
concerning the Company’s financial data, statistical data, strategic business
plans, product development (or other proprietary product data), customer and
supplier lists, customer and supplier information, pricing data, information
relating to governmental relations, discoveries, practices, processes, methods,
trade secrets, developments, marketing plans and other non-public, proprietary
and confidential information of the Company or its Affiliates, that, in any
case, is not otherwise generally available to the public and has not been
disclosed by the Company, or its Affiliates, as the case may be, to others not
subject to confidentiality agreements.  In the event Executive’s employment is
terminated for any reason, Executive immediately shall return to the Company all
Confidential Information in his possession.
 
SECTION 7


EMPLOYMENT RIGHTS


7.1           Nothing express or implied in this Agreement will create any right
or duty on the part of the Company or the Executive to have the Executive remain
in the employment of the Company or any Subsidiary prior to or following any
Change in Control.


SECTION 8


RELEASE


8.1           Payment and/or provision, as applicable, of the Severance
Compensation and Severance Continuation Benefits set forth in Section 3 and the
Gross-Up Payment set forth in Section 4 hereto is conditioned upon the Executive
executing and delivering a release of claims against the Company (the
"Release").  Such release shall be delivered to the Company no later than 45
days following a Triggering Event, shall be in a form and substance as
determined by the Company, and, as applicable, shall not be timely revoked by
Executive, and will include among its terms the operative language substantially
similar to the following:
 
 
-11-

--------------------------------------------------------------------------------

 
 
In exchange for the payments set forth in the Change in Control Severance
Agreement by and between Morgan’s Foods, Inc. (the “Company”) and myself (the
“CIC Agreement”), I and my heirs, personal representatives, successors and
assigns, hereby forever release, remise and discharge the Company and each of
its past, present, and future officers, directors, shareholders, members,
employees, trustees, agents, representatives, affiliates, successors and assigns
(collectively the “Released Parties”) from any and all claims, claims for
relief, demands, actions and causes of action of any kind or description
whatsoever, known or unknown, whether arising out of contract, tort, statute,
treaty or otherwise, in law or in equity, which I now have, have had, or may
hereafter have against any of the Released Parties from the beginning of my
employment with the Company to the date of this release, arising from, connected
with, or in any way growing out of, or related to, directly or indirectly, (i)
my employment by the Company, (ii) my service as an officer or key employee, as
the case may be, of the Company, (iii) any transaction prior to the date of this
release and all effects, consequences, losses and damages relating thereto, (iv)
the services provided by me to the Company, or (v) my termination of employment
with the Company under the common law or any federal or state statute,
including, but not limited to, all claims arising under the Civil Rights Acts of
1866 and 1964, the Fair Labor Standards Act of 1938, the Equal Pay Act of 1963,
the Age Discrimination in Employment Act of 1967, the Rehabilitation Act of
1973, the Older Workers Benefit Protection Act of 1990, the Americans with
Disabilities Act of 1990, the Civil Rights Act of 1991, the Family and Medical
Leave Act of 1993, the Consolidated Omnibus Budget Reconciliation Act (“COBRA”),
Title 4112 of the Ohio Revised Code, and all other federal or state laws
governing employers and employees; provided, however, that nothing in this
release will bar, impair or affect the obligations, covenants and agreements of
the Company set forth in the CIC Agreement.


SECTION 9


WITHHOLDING OF TAXES


9.1           The Company may withhold from any amounts payable under this
Agreement all federal, state, city or other taxes as the Company is required to
withhold pursuant to any law or government regulation or ruling.


SECTION 10
 
SUCCESSORS AND PARTIES IN INTEREST
 
10.1           This Agreement will be binding upon and will inure to the benefit
of the Company and its successors and assigns, including, without limitation,
any corporation or other person which acquires, directly or indirectly, by
purchase, merger, consolidation or otherwise, all or substantially all of the
business or assets of the Company.  Without limitation of the foregoing, the
Company will require any such successor, by agreement in form and substance
satisfactory to Executive, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that it is required to be
performed by the Company.  This Agreement will be binding upon and will inure to
the benefit of Executive, his heirs at law and his personal representatives.
 
 
-12-

--------------------------------------------------------------------------------

 


SECTION 11


NOTICES



11.1           For all purposes of this Agreement, all communications, including
without limitation notices, consents, requests or approvals, required or
permitted to be given hereunder will be in writing and will be deemed to have
been duly given when hand delivered or dispatched by electronic facsimile
transmission (with receipt thereof orally confirmed), or five business days
after having been mailed by United States registered or certified mail, return
receipt requested, postage prepaid, or three business days after having been
sent by a nationally recognized overnight courier service such as Federal
Express, UPS, addressed to the Company (to the attention of the Secretary of the
Company) at its principal executive office and to the Executive at his principal
residence, or to such other address as any party may have furnished to the other
in writing and in accordance herewith, except that notices of changes of address
shall be effective only upon receipt.


SECTION 12


SECTION 409A OF THE CODE


12.1           This Agreement is intended to be operated in compliance with the
provisions of Section 409A of the Code (including any rulings or regulations
promulgated thereunder). In the event that any provision of this Agreement fails
to satisfy the provisions of Section 409A of the Code, then such provision shall
be void and shall not apply to a payment or benefit otherwise due to the
Executive, to the extent practicable.  In the event that it is determined to not
be feasible to so void a provision of this Agreement as it applies to a payment
or benefit due to Executive or his or her beneficiary(ies), such provision shall
be construed in a manner so as to comply with the requirements of Section 409A
of the Code. The Company expressly reserves the right to amend this Agreement,
in its sole discretion, to comply with Section 409A of the Code in the event it
later determines that any provision herein causes this Agreement not to comply
with Section 409A of the Code. In particular, to the extent Executive becomes
entitled to receive payments subject to Section 409A of the Code upon an event
that does not constitute a permitted distribution event under Section 409A(a)(2)
of the Code, then notwithstanding anything to the contrary in this Agreement,
the timing of payment to Executive will be adjusted accordingly.
 
 
-13-

--------------------------------------------------------------------------------

 


SECTION 13


DISPUTE RESOLUTION/ARBITRATION AGREEMENT;
GOVERNING LAW AND JURISDICTION


13.1           Executive and the Company agree that, subject to the express
exceptions set forth in this Section 13, any dispute, claim or controversy that
could be brought in court (collectively referred to herein as “Legal Claim”)
that Executive has against the Company or that the Company has against Executive
relating to or arising out of the terms of this Agreement shall be resolved by
final and binding arbitration as set forth in this Section 13. Under this
Section 13, the term Legal Claim includes any allegations of unlawful
discrimination, harassment, wrongful discharge, constructive discharge, and
claims related to the payment of wages or benefits, under federal, state or
local law and further includes, but is not limited to, contract, tort, common
law, and statutory claims.  By agreeing to this Section 13, Executive and the
Company expressly waive any right that they may have to resolve any covered
Legal Claim through any other means, including a jury or court trial.
 
13.2           Executive and the Company agree that any covered Legal Claim
shall be resolved by exclusive, final and binding arbitration to be conducted in
accordance with the American Arbitration Association’s (“AAA”) Employment
Arbitration Rules and Mediation Procedures and held in the county in which the
Executive provides a majority of Executive’s services.  In any arbitration
proceeding, the Arbitrator shall apply the terms of this Section, and applicable
federal, state, and local law.  In the event any portion of this Section 13 is
held inapplicable as in violation of applicable law, as determined by the
arbitrator selected herein or a court of competent jurisdiction, the offending
portion of this provision may be removed or modified and the remainder of this
Section 13 shall not be affected.  This Section 13 shall be governed by the
Federal Arbitration Act as will any actions to compel, enforce, vacate or
confirm proceedings, awards, or orders of the arbitrator under the dispute
resolution/arbitration agreement embodied by this Section 13.
 
13.3           This Agreement will be governed by, and construed in accordance
with, the laws of the State of Ohio, except for the laws governing conflict of
laws.  Subject to this Section 13, if either party institutes a suit or other
legal proceedings, whether in law or equity, Executive and the Company hereby
irrevocably consent to the jurisdiction of the Common Pleas Court of the State
of Ohio (Cuyahoga County) or the United States District Court for the Northern
District of Ohio.
 
SECTION 14


MISCELLANEOUS


14.1           If any provision of this Agreement or the application of any
provision hereof to any person or circumstances is held invalid, unenforceable
or otherwise illegal, the remainder of this Agreement and the application of
such provision to any other person or circumstances will not be affected, and
the provision so held to be invalid, unenforceable or otherwise illegal will be
reformed to the extent (and only to the extent) necessary to make it
enforceable, valid or legal.


14.2           No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by the Executive and the Company.  No waiver by either party hereto at
any time of any breach by the other party hereto or compliance with any
condition or provision of this Agreement to be performed by such other party
will be deemed a waiver of similar or dissimilar provisions or conditions at the
same or at any prior or subsequent time.  No agreements or representations, oral
or otherwise, express or implied with respect to the subject matter hereof have
been made by either party which are not set forth expressly in this
Agreement.  References to Sections are to references to Sections of this
Agreement.
 
 
-14-

--------------------------------------------------------------------------------

 


14.3           This Agreement may be executed in one or more counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same agreement.


14.4           Neither this Agreement nor any benefits payable hereunder will be
subject to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance or charge or to execution, attachment, levy or similar process at
law, whether voluntary or involuntary.
 
14.5           This Agreement constitutes the entire understanding between the
Company and Executive concerning the subject matter hereof and supersedes all
prior written or oral agreements or understandings between the parties hereto,
including all prior Change in Control agreements or arrangements by and between
the Company and Executive.   Nothing in this Agreement is intended to affect
Executive’s rights, including rights to indemnification, if applicable, under
the Company’s Code of Regulations.  No term or provision of this Agreement may
be changed, waived, amended or terminated except by a written instrument.
 
 
-15-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date first above written.





          [Executive]                       MORGAN’S FOODS, INC.    

 

 
By:
        [name]                             By:          [name]                  
                                  SOLICITORS, 030097, 091001, 102494788.1,
Change in Control Severance Agreement 9/17  







-16-